Case 3:16-cv-00393-TJC-JRK Document 103 Filed 07/29/19 Page 1 of 6 PagelID 4041

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

BROOKE TAYLOR aka Brooke
Johnson,

Plaintiff,
Vv. Case No. 3:16-cv-394-J-32J RK
M.T. PRODUCTIONS IN
JACKSONVILLE, INC. d/b/a Thee
Officers Club,

Defendant.

 

VERDICT

We, the Jury, return the following verdict:

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

1s Was M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Brooke Taylor false or misleading? Uf your answer is “Yes” to this
question, proceed to number 2; if, you answer “No,” then you do not need to
answer any more questions in this section and you should proceed to Section

Two)
KY es ____No

2. Did M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Brooke Taylor deceive, or have the capacity to deceive, consumers? (/f
you answer “Yes,” proceed to number 3; if you answer “No,” then you do not need

 

 
Case 3:16-cv-00393-TJC-JRK Document 103 Filed 07/29/19 Page 2 of 6 PageID 4042

to answer any more questions in this section and you should proceed to Section

Two)
wi Yes ____No

3, Did M.T. Productions in Jacksonville, Inc.’s deceptive advertising
featuring Plaintiff Brooke Taylor have a material effect on consumers’
purchasing decisions? Uf your answer is “Yes” to this question, proceed to
number 4; if you answer “No,” then you do not need to answer any more questions
in this section and you should proceed to Section Two)

A ves ____No

4, Did the product or service misrepresented by M.T. Productions in
Jacksonville, Inc. affect or involve interstate commerce? (If your answer is “Yes”
to this question, proceed to number 54; if you answer “No,” then you do not need

to answer any more questions in this section and you should proceed to Section

Two)
Aves ____No

5. Did Plaintiff Brooke Taylor suffer actual damages as a result of
M.T. Productions in Jacksonville, Inc.’s advertising featuring her image? (After
answering this question, proceed to number 6)

___Yes Fite

If your answer is “Yes,” in what amount?
?

$

6. Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Brooke Taylors trademark willful and deliberate, was M.T.
Productions in Jacksonville, Inc. unjustly enriched, or is the award of M.T.
Productions in Jacksonville, Inc.’s profits necessary to deter future conduct?

___Yes yA Ni

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 103 Filed 07/29/19 Page 3 of 6 PageID 4043

 

 

 

If your answer is “Yes,” in what amount?

$

If you answered “No” for both questions 5 and 6, then proceed to number
7; if you answered “Yes” to either question or both, proceed to Section Two)

7. Even though Plaintiff Brooke Taylor has not been awarded any
actual monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Brooke Taylor entitled to nominal damages as a result of any of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you
have finished this question, proceed to Section Three)

Jf Yes No

If your answer is “Yes,” in what amount?

g 9500.00

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Endorsement

 

1. Does Plaintiff Brooke Taylor have trademark rights in her name,
image, or likeness that is entitled to protection? (Uf your answer is “Yes” to this
question, proceed to number 2; if you answer “No,” then you do not need to answer
any more questions tn this section and you should proceed to Section Three)

A Yes ____No

2, Has Plaintiff Brooke Taylor proven by a preponderance of the
evidence that M.T. Productions in Jacksonville, Inc.’s use of her name, image,
or likeness in M.T. Productions in Jacksonville, Inc.’s advertisements was likely
to cause confusion among consumers as to the affiliation, connection, or
association between Brooke Taylor and M.T. Productions in Jacksonville, Inc.,
or as to Brooke Taylor's sponsorship or approval of M.T. Productions in
Jacksonville, Inc.? (Uf your answer is “Yes” to this question, proceed to number 3;

 
Case 3:16-cv-00393-TJC-JRK Document 103 Filed 07/29/19 Page 4 of 6 PagelD 4044

section and you should proceed to Section Three)

Fr Yes No

answering this question, proceed to number 4)

Yes wr No

If your answer is “Yes,” in what amount?

Jacksonville, Inc.’s profits necessary to deter future conduct?

___Yes YY No

If yes, in what amount?

$

 

5; if you answered “Yes” to either question or both, proceed to Section Three)

have finished this question, proceed to Section Three)

a Yon ____No

 

if you answer “No,” then you do not need to answer any more questions in this

3. Did Plaintiff Brooke Taylor suffer any actual damages as a result
of the M.T. Productions in Jacksonville, Inc.’s use of her trademark? (After

A. Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Brooke Taylor’s trademark willful and deliberate, M.T. Productions in
Jacksonville, Inc. unjustly enriched, or is the award of M.T. Productions in

If you answered “No” for both questions 3 and 4, then proceed to number

5. Even though Plaintiff Brooke Taylor has not been awarded any
actual monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Brooke Taylor entitled to nominal damages as a result of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you

 
Case 3:16-cv-00393-TJC-JRK Document 103 Filed 07/29/19 Page 5 of 6 PagelD 4045

If your answer is “Yes,” in what amount?

¢ 9S00.00

Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

1. The Court has found as a matter of law that M.T. Productions in
Jacksonville, Inc. is liable for unauthorized misappropriation of Plaintiff Brooke
Taylor’s image. Thus, you will only consider the issue of damages. What is the
amount of damages that should be awarded to Plaintiff Brooke Taylor for the
misappropriation of her image?

Actual Damages (excluding a reasonable royalty):

$

Reasonable Royalty:

$ 5HOOO.0O

Section Four - Unjust Enrichment

 

 

1. Was M.T. Productions in Jacksonville, Inc. unjustly enriched from
using Plaintiff Brooke Taylor’s image?

Yes W No

If yes, in what amount has M.T. Productions in Jacksonville, Inc. been
unjustly enriched that should be returned to Plaintiff Brooke Taylor?

$

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this AA day of July, 2019.

 

 
Case 3:16-cv-00393-TJC-JRK Document 103 Filed 07/29/19 Page 6 of 6 PagelD 4046

FE >

C
Forepersonc~

 

 

 
